DETAILED ACTION
The amendment to Application Ser. No. 17/128,262 filed on December 6, 2021, has been entered.  Claims 1-11 are cancelled. New Claims 12-31 are added. Claims 12-31 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the objection to the specification for the use of trademarks have been fully considered. 
	On page 9 of the response filed December 6, 2021, Applicant indicates “the Specification is currently amended by capitalizing the proper nouns as suggested by the Examiner and by inserting registered trademark symbols.”
	However, no amendment to the specification was received with the response filed December 6, 2021. The objection to the specification for the use of trademarks is maintained.

The cancellation of Claims 1-11 has rendered moot the rejection of Claims 1-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed September 10, 2021. New grounds of rejection under 35 U.S.C. 112(b), necessitated by the amendment, are set forth in this Office Action.

The cancellation of Claims 1-11 has rendered moot the rejection of Claims 1-11 under 35 U.S.C. 102(a)(1) set forth in the Non-Final Office Action mailed September 10, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Specification
The use of trademarks including at least “WINDOWS”, “OPENTEXT”, “MICROSOFT”, “ORACLE”, and “SQL SERVER” has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 12, the word “initiating” recited in line 8 should be “initiate” and the word “updating” recited in line 10 should be “update”;
regarding Claim 17, the word “to” should be inserted between the words “configured” and “initiate” recited in line 1;
regarding Claim 20, the word “to” should be inserted between the words “configured” and “initiate” recited in line 1, and the word “the” should be inserted between the words “to” and “server” recited in line 7;
regarding Claim 23, the word “updating” recited in line 8 should be “update”, the word “initiating” recited in line 9 should be “initiate” and the word “updating” recited in line 10 should be “update”;
regarding Claim 24, the word “initiating” recited in line 11 should be “initiate” and the word “updating” recited in line 12 should be “update”;
regarding Claim 26, the phrase “wherein initiating the alternate save procedure, the trigger event comprises” recited in lines 1-2 should be “wherein the trigger event comprises”;
regarding Claim 27, the phrase “wherein initiating the alternate save procedure, the maximum number of retries comprises” recited in lines 1-2 should be “wherein the maximum number of retries comprises”;
regarding Claim 28, the phrase “wherein initiating the alternate save procedure, the maximum number of retries is” recited in lines 1-2 should be “wherein the maximum number of retries is”;
regarding Claim 30, the phrase “wherein initiating the alternate save procedure, the plurality of locations comprise” recited in lines 1-2 should be “wherein the plurality of locations comprise”; and
regarding Claim 31, the phrase “wherein initiating the alternate save procedure, at least one location of the plurality of locations is” recited in lines 1-2 should be “wherein at least one location of the plurality of locations is”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitations “receive a request to save a file in relation to the server” and “saving a plurality of copies of the file in relation to a local device to protect against data loss” in line 4 and line 17, respectively. The claim language “in relation to the server” is also recited in lines 6, 7, 10, and 13. The metes and bounds of the claim language “in relation to” is unclear, rendering the claim indefinite.
Claim 12 recites the limitation “the processor further configured initiate the alternate save procedure by one of: forcing saving the file in the request state, retrying saving the file in relation to the server, presenting at least one of a status and choice for further proceeding, polling availability of the server, presenting a notification when the server is available, saving a plurality of copies of the file in relation to a local device to protect against data loss, and saving a temporary copy of the file to a network resource and set a flag to indicate that the temporary copy is migratable to the server whenever the server is available” in lines 11-20. As currently worded, the relationship between “the alternate save procedure” and each of the alternatives, e.g., “forcing saving the file in the requested state” is unclear, rendering the claim indefinite. Specifically, it is unclear whether “forcing saving the file in the requested state” is separate and distinct from “the alternate save procedure”, wherein the force saving the file initiates further actions that constitute the alternate procedure, or whether “forcing saving the file in the requested state” IS “the alternate save procedure”.
Dependent Claims 13-22 are rejected for the reasons presented above with respect to rejected Claim 12 in view of their dependence thereon.
For examination purposes, the claim language “in relation to” is interpreted as “to”, for example, the limitation “receive a request to save a file in relation to the server” is interpreted as “receive a request to save a file to the server”.  
Additionally, the limitation “the processor further configured initiate the alternate save procedure by one of:” is interpreted as “wherein the alternate save procedure comprises one of:”.

Insofar as it also recites the claim language “in relation to” in several places, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 12.
Additionally Claim 13 recites the limitation “wherein the processor is further configured initiate the alternate save procedure by: prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” in lines 1-4. As currently worded, the relationship between “the alternate save procedure” and “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” is unclear, rendering the claim indefinite. Specifically, it is unclear whether “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” is separate and distinct from “the alternate save procedure”, wherein the prompting selection of one of retrying and saving locally initiates further actions that constitute the alternate procedure, or whether “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” IS “the alternate save procedure”. Further, it is unclear whether initiation of the alternate save procedure requires BOTH “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” AND one of the options recited in lines 11-12 of Claim 12 (e.g., “forcing saving the file in the request state”), or, whether prompting selection of one of retrying and saving locally is required INSTEAD of the options recited in lines 11-12 of Claim 12 to initiate the alternate save procedure. 
Claim 13 recites the limitation “prompting the user for a local location on the local device for saving the file” in line 6. There is insufficient antecedent basis for the term “the user” in the claims.
Further, Claim 13 recites the limitation “saving the file locally local location on the local device” in line 7. The claim language “locally local location on the local device” is unclear, rendering the claim indefinite.
Dependent Claims 14-16 are rejected for the reasons presented above with respect to rejected Claim 13 in view of their dependence thereon.
For examination purposes, the term “the user” is interpreted as “a user”.
Additionally, the limitation “saving the file locally local location on the local device” is interpreted as “saving the file to the local location on the local device”.

Additionally, Claim 17 recites the limitation “wherein the processor is further configured initiate the alternate save procedure by saving the file to a plurality of locations” in lines 1-2. As currently worded, the relationship between “the alternate save procedure” and “saving the file to a plurality of locations” is unclear, rendering the claim indefinite. Specifically, it is unclear whether “saving the file to a plurality of locations” is separate and distinct from “the alternate save procedure”, wherein the saving the file to a plurality of locations initiates further actions that constitute the alternate procedure, or whether “saving the file to a plurality of locations” IS “the alternate save procedure”. Further, it is unclear whether initiation of the alternate save procedure requires both “saving the file to a plurality of locations” AND one of the options recited in lines 11-12 of Claim 12 (e.g., “forcing saving the file in the request state”) or whether “saving the file to a plurality of locations” is required INSTEAD of the options recited in lines 11-12 of Claim 12 to initiate the alternate save procedure. 
Dependent Claims 18 and 19 are rejected for the reasons presented above with respect to rejected Claim 17 in view of their dependence thereon.

Additionally, Claim 20 recites the limitations “wherein the processor is further configured initiate the alternate save procedure by: saving the file on a networked server separate from the local device, thereby providing a networked-saved file; updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached” in lines 1-8. As currently worded, the relationship between “the alternate save procedure” and “saving the file on a networked server separate from the local device, thereby providing a networked-saved file; updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached” is unclear, rendering the claim indefinite. Specifically, it is unclear whether “saving the file on a networked server separate from the local device, thereby providing a networked-saved file; updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached” is separate and distinct from “the alternate save procedure”, wherein the saving the file on a network server, updating the request in the pending actions queue, saving the file on a networked server separate from the local device, thereby providing a networked-saved file; updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached” IS “the alternate save procedure”. Further, it is unclear whether initiation of the alternate save procedure requires BOTH “saving the file on a networked server separate from the local device, thereby providing a networked-saved file; updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached” AND one of the options recited in lines 11-12 of Claim 12 (e.g., “forcing saving the file in the request state”) or whether “saving the file on a networked server separate from the local device, thereby providing a networked-saved file; updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached” is required INSTEAD of the options recited in lines 11-12 of Claim 12 to initiate the alternate save procedure. 
Dependent Claims 21 and 22 are rejected for the reasons presented above with respect to rejected Claim 20 in view of their dependence thereon.

Insofar as it also recites the claim language “in relation to” in several places, Claim 23 is rejected for substantially the same reasons presented above with respect to Claim 12.
Additionally, Claim 23 recites the limitations “providing a server” and “providing a processor configured, by a set of executable instructions storable in relation to a nontransient memory device, to” in line 2 and lines 3-4, respectively. The metes and bounds of “providing a server” and “providing a processor” are unclear, rendering the claim indefinite. For example, has a server been provided when it is operating and connected to a network? Or, has a server been provided when it is powered on? Or, has a server been provided when it is delivered but remains within the shipping packaging?
	Further, Claim 23 recites the limitation “providing the processor the processor further comprising configuring the processor to initiate the alternate save procedure by one of” in lines 11-12. This claim language is unclear, rendering the claim indefinite.
	For examination purposes, the limitation “providing the processor the processor further comprising configuring the processor to initiate the alternate save procedure by one of” is interpreted as “wherein the alternate save procedure comprises one of”.

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 23.
Additionally, Claim 24 recites the limitations “receiving a request to save a file in relation to the server; registering the request and a request state in a pending actions queue; determining whether the file is successfully saved in relation to server; and if the file is not successfully saved in relation to the server, updating the request state in the pending actions queue and initiating an alternate save procedure; and otherwise, updating the file in relation to the server” in lines 24-29. The relationship between “a request” and “a file” recited in line 24, “a request state” and “a pending actions queue” recited in line 25, and “an alternate save procedure” recited in line 28, respectively, with “a request” and “a file” recited earlier in line 7, “a request state” and “a pending actions queue” recited earlier in line 8, and “an alternate save procedure” recited earlier in line 11 is unclear, rendering the claim indefinite.
Dependent Claims 25-31 are rejected for the reasons presented above with respect to rejected Claim 24 in view of their dependence thereon.
	
Additionally, insofar as it recites similar claim elements, Claim 25 is rejected for substantially the same reasons presented above with respect to Claim 13.
Dependent Claims 26-28 are rejected for the reasons presented above with respect to rejected Claim 25 in view of their dependence thereon.

Additionally, insofar as it recites similar claim elements, Claim 29 is rejected for substantially the same reasons presented above with respect to Claim 17.
Dependent Claims 30 and 31 are rejected for the reasons presented above with respect to rejected Claim 29 in view of their dependence thereon.

Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112(b. Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12-16 and 23-28, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Pub. No. US 2014/0229578 A1, in view of Guthrie et al., Pub. No. US 2013/0212432 A1, hereby “Guthrie”.

Regarding Claim 12, Chu discloses “A content management system (Chu fig. 1 and paragraph 13: content management environment 100), the system comprising a server (Chu fig. 1 and paragraphs 13, 18 and 25: one or more servers implementing data store 134 of content management system 118) and a processor configured, by a set of executable instructions storable in relation to a nontransient memory device (Chu fig. 1 and paragraphs 18 and 33: while not explicitly stated, it is understood that the one or more servers implementing the content management system 118 comprise a processor and memory storing executable instructions implementing process 200), to: 
receive a request to save a file in relation to the server (Chu fig. 2 and paragraph 33: content management system 118 receives an instruction to upload a content item from client 122);
register the request and the current state of the request into a pending actions queue (Chu fig. 2 and paragraphs 34-35: the instruction is placed in a pending queue associated with content-item-transfer-module 132 and the state of the content item is recorded in data store 134); and
determine whether the file was saved successfully into the content management system (Chu fig. 2 and paragraph 38: content-item-transfer module 132 determines whether the upload is successful);” and
“otherwise, updating the file in relation to the server (Chu fig. 2 and paragraphs 36-38: if the upload is successful, content management system 118 provides confirmation to client device 110A that upload of the content item is completed - while not explicitly stated, it is understood that the content file is necessarily saved by the content management system, i.e., updated in relation to the server).”
However, while Chu discloses that the content management system provides a message to the user of the client device indicating failure of the upload when the upload is determined to have been unsuccessful (Chu fig 2 and paragraph 38), Chu does not explicitly disclose “if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and initiating an alternate save procedure” and “the processor further configured initiate the alternate save procedure by one of: 
In the same field of endeavor, Guthrie discloses “if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and initiating an alternate save procedure (Guthrie fig. 3 and paragraphs 53-54: if the upload failed, the filed upload status is changed to "error" and the file upload background process may retry uploading the file, i.e., an alternate save procedure is initiated),” and 
the processor further configured initiate the alternate save procedure by one of: forcing saving the file in the request state, retrying saving the file in relation to the server, presenting at least one of a status and choice for further proceeding, polling availability of the server, presenting a notification when the server is available, saving a plurality of copies of the file in relation to a local device to protect against data loss, and saving a temporary copy of the file to a network resource and set a flag to indicate that the temporary copy is migratable to the server whenever the server is available (Guthrie fig. 3 and paragraphs 18 and 53-54: "The method 300 may comprise retrying to upload files not uploaded successfully, at 312." – i.e., retrying saving the file).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu to retry uploading the content item to the content management system when the current upload attempt is determined to have Guthrie because doing so constitutes applying a known technique (retry uploading of a file that failed to upload successfully) to known devices and/or methods (a content management system) ready for improvement to yield predictable and desirable results (successful uploading of the content item to the content management system). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 13, the combination of Chu and Guthrie discloses all of the limitations of Claim 12.
Additionally, Guthrie discloses “wherein the processor is further configured initiate the alternate save procedure by: prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device (Guthrie fig. 3 and paragraph 54: a file with an "error" status after an initial failed upload attempt may be resubmitted by a user for upload – prompting selection of retrying the request to upload the file);” and
 “if retrying the request to save the file in relation to the server is selected, retrying saving the file in relation to the server until one of a trigger event occurs and a maximum number of retries is reached (Guthrie fig. 3 and paragraphs 53-54: "In some embodiments, retrying may comprise periodically monitoring a connectivity status between a user device and a remote server to see if a connection has been or may be established." – the upload is retried when a connection with the remote server is established, i.e., when a trigger event occurs).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu to retry uploading the content item to the Guthrie for the reasons set forth in the rejection of Claim 12.
Under broadest reasonable interpretation, the claim limitation “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” of Claim 13 requires only one of the alternatives “retrying the request to save in relation to the server” and “making a new request to save the file in relation to a local device”. Additionally, the claim limitation “retrying saving the file in relation to the server until one of a trigger event occurs and a maximum number of retries is reached” of Claim 13 requires only one of the alternatives “a trigger event occurs” and “a maximum number of retries is reached”. Guthrie explicitly satisfies the limitations relating to the alternatives, “retrying the request to save in relation to the server”, and “a trigger event occurs”, respectively, and therefore inherently satisfies the limitations directed towards the remaining alternatives, “making a new request to save the file in relation to a local device” and “a maximum number of retries is reached”. See MPEP § 2143.03.

Regarding Claim 14, the combination of Chu and Guthrie discloses all of the limitations of Claim 13.
Additionally, Guthrie discloses “wherein the trigger event comprises at least one of a lapse of a predetermined time interval and receipt of a connection notification in relation to the server (Guthrie fig. 3 and paragraphs 53-54: "In some embodiments, retrying may comprise periodically monitoring a connectivity status between a user device and a remote server to see if a connection has been or may be established.").
Chu to retry uploading the content item to the content management system when the current upload attempt is determined to have failed as taught by Guthrie for the reasons set forth in the rejection of Claim 12.
Under broadest reasonable interpretation, the claim limitation “wherein the trigger event comprises at least one of a lapse of a predetermined time interval and receipt of a connection notification in relation to the server” of Claim 14 requires one of the alternatives “a lapse of a predetermined time interval” and “receipt of a connection notification in relation to the server”. Guthrie explicitly satisfies the limitations relating to the alternative, “receipt of a connection notification in relation to the server”, and therefore inherently satisfies the limitation directed towards the remaining alternative, “a lapse of a predetermined time interval”. See MPEP § 2143.03.

Regarding Claim 15, the combination of Chu and Guthrie discloses all of the limitations of Claim 13.
As previously stated in the rejection of Claim 13, Guthrie explicitly satisfies the limitations relating to the alternative, “a trigger event occurs” of the claim limitation “retrying saving the file in relation to the server until one of a trigger event occurs and a maximum number of retries is reached”, and therefore inherently satisfies the limitations directed towards the remaining alternative, “a maximum number of retries is reached”, including the limitation “wherein the maximum number of retries comprises 3” of Claim 15 . See MPEP § 2143.03.

Regarding Claim 16, the combination of Chu and Guthrie discloses all of the limitations of Claim 13.
As previously stated in the rejection of Claim 13, Guthrie explicitly satisfies the limitations relating to the alternative, “a trigger event occurs” of the claim limitation “retrying saving the file in relation to the server until one of a trigger event occurs and a maximum number of retries is reached”, and therefore inherently satisfies the limitations directed towards the remaining alternative, “a maximum number of retries is reached”, including the limitation “wherein the maximum number of retries is one of user selectable and computer selectable” of Claim 16 . See MPEP § 2143.03.

Regarding Claim 23, Chu discloses “A method of providing a content management system (Chu fig. 2 and paragraphs 6, 13 and 33: a process for providing a link to a content item in a content management system), the method comprising:
providing a server (Chu fig. 1 and paragraphs 13, 18 and 25: one or more servers implementing data store 134 of content management system 118) and 
providing a processor configured, by a set of executable instructions storable in relation to a nontransient memory device (Chu fig. 1 and paragraphs 18 and 33: while not explicitly stated, it is understood that the one or more servers implementing the content management system 118 comprise a processor and memory storing executable instructions implementing process 200), to:
receive a request to save a file in relation to the server (Chu fig. 2 and paragraph 33: content management system 118 receives an instruction to upload a content item from client 122);
(Chu fig. 2 and paragraphs 34-35: the instruction is placed in a pending queue associated with content-item-transfer-module 132 and the state of the content item is recorded in data store 134); and
determine whether the file was saved successfully into the content management system (Chu fig. 2 and paragraph 38: content-item-transfer module 132 determines whether the upload is successful);” and
“otherwise, updating the file in relation to the server (Chu fig. 2 and paragraphs 36-38: if the upload is successful, content management system 118 provides confirmation to client device 110A that upload of the content item is completed - while not explicitly stated, it is understood that the content file is necessarily saved by the content management system, i.e., updated in relation to the server).”
However, while Chu discloses that the content management system provides a message to the user of the client device indicating failure of the upload when the upload is determined to have been unsuccessful (Chu fig 2 and paragraph 38), Chu does not explicitly disclose “if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and initiating an alternate save procedure;” and 
“providing the processor the processor further comprising configuring the processor to initiate the alternate save procedure by one of: forcing saving the file in the request state, retrying saving the file in relation to the server, presenting at least one of a status and choice for further proceeding, polling availability of the server, presenting a notification when the server is available, saving a plurality of copies of the file in relation to a local device to protect against data loss, and saving a temporary copy of the file to a 
In the same field of endeavor, Guthrie discloses “if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and initiating an alternate save procedure (Guthrie fig. 3 and paragraphs 53-54: if the upload failed, the filed upload status is changed to "error" and the file upload background process may retry uploading the file, i.e., an alternate save procedure is initiated),” and 
“providing the processor the processor further comprising configuring the processor to initiate the alternate save procedure by one of: forcing saving the file in the request state, retrying saving the file in relation to the server, presenting at least one of a status and choice for further proceeding, polling availability of the server, presenting a notification when the server is available, saving a plurality of copies of the file in relation to a local device to protect against data loss, and saving a temporary copy of the file to a network resource and set a flag to indicate that the temporary copy is migratable to the server whenever the server is available (Guthrie fig. 3 and paragraphs 18 and 53-54: "The method 300 may comprise retrying to upload files not uploaded successfully, at 312." – i.e., retrying saving the file).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Chu to retry uploading the content item to the content management system when the current upload attempt is determined to have failed as taught by Guthrie because doing so constitutes applying a known technique (retry uploading of a file that failed to upload successfully) to known devices and/or methods (a content management system) ready for improvement to yield predictable (successful uploading of the content item to the content management system). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 24, Chu discloses “A method of handling a file for local caching by way of a content management system having a server and a processor (Chu fig. 2 and paragraphs 6, 13 and 33: a process for providing a link to a content item in a content management system), the method comprising:
providing the content management system (Chu fig. 1 and paragraph 13: content management environment 100) comprising:
providing a server (Chu fig. 1 and paragraphs 13, 18 and 25: one or more servers implementing data store 134 of content management system 118) and 
providing a processor configured, by a set of executable instructions storable in relation to a nontransient memory device (Chu fig. 1 and paragraphs 18 and 33: while not explicitly stated, it is understood that the one or more servers implementing the content management system 118 comprise a processor and memory storing executable instructions implementing process 200), to:
receive a request to save a file in relation to the server (Chu fig. 2 and paragraph 33: content management system 118 receives an instruction to upload a content item from client 122);
register the request and the current state of the request into a pending actions queue (Chu fig. 2 and paragraphs 34-35: the instruction is placed in a pending queue associated with content-item-transfer-module 132 and the state of the content item is recorded in data store 134); and
determine whether the file was saved successfully into the content management system (Chu fig. 2 and paragraph 38: content-item-transfer module 132 determines whether the upload is successful);” and
“otherwise, updating the file in relation to the server (Chu fig. 2 and paragraphs 36-38: if the upload is successful, content management system 118 provides confirmation to client device 110A that upload of the content item is completed - while not explicitly stated, it is understood that the content file is necessarily saved by the content management system, i.e., updated in relation to the server);
receiving a request to save a file in relation to the server (Chu fig. 2 and paragraphs 23 and 33: content management system 118 receives an instruction to upload a content item from client 122 – the process 200 of uploading may be repeated for any number of content items);
registering the request and the current state of the request into a pending actions queue (Chu fig. 2 and paragraphs 23 and 34-35: the instruction is placed in a pending queue associated with content-item-transfer-module 132 and the state of the content item is recorded in data store 134 - the process 200 of uploading may be repeated for any number of content items); and
determining whether the file was saved successfully into the content management system (Chu fig. 2 and paragraphs 23 and 38: content-item-transfer module 132 determines whether the upload is successful - the process 200 of uploading may be repeated for any number of content items);” and
(Chu fig. 2 and paragraphs 23 and 36-38: if the upload is successful, content management system 118 provides confirmation to client device 110A that upload of the content item is completed - while not explicitly stated, it is understood that the content file is necessarily saved by the content management system, i.e., updated in relation to the server - the process 200 of uploading may be repeated for any number of content items)”.
However, while Chu discloses that the content management system provides a message to the user of the client device indicating failure of the upload when the upload is determined to have been unsuccessful (Chu fig 2 and paragraph 38), Chu does not explicitly disclose “if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and initiating an alternate save procedure;”, 
“providing the processor the processor further comprising configuring the processor to initiate the alternate save procedure by one of: forcing saving the file in the request state, retrying saving the file in relation to the server, presenting at least one of a status and choice for further proceeding, polling availability of the server, presenting a notification when the server is available, saving a plurality of copies of the file in relation to a local device to protect against data loss, and saving a temporary copy of the file to a network resource and set a flag to indicate that the temporary copy is migratable to the server whenever the server is available;” and
“if the file is not successfully saved in relation to the server, updating the request state in the pending actions queue and initiating an alternate save procedure”.
In the same field of endeavor, Guthrie discloses “if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and (Guthrie fig. 3 and paragraphs 53-54: if the upload failed, the filed upload status is changed to "error" and the file upload background process may retry uploading the file, i.e., an alternate save procedure is initiated);”
“providing the processor the processor further comprising configuring the processor to initiate the alternate save procedure by one of: forcing saving the file in the request state, retrying saving the file in relation to the server, presenting at least one of a status and choice for further proceeding, polling availability of the server, presenting a notification when the server is available, saving a plurality of copies of the file in relation to a local device to protect against data loss, and saving a temporary copy of the file to a network resource and set a flag to indicate that the temporary copy is migratable to the server whenever the server is available (Guthrie fig. 3 and paragraphs 18 and 53-54: "The method 300 may comprise retrying to upload files not uploaded successfully, at 312." – i.e., retrying saving the file);” and
“if the file is not successfully saved in relation to the server, update the request state in the pending actions queue and initiating an alternate save procedure (Guthrie fig. 3 and paragraphs 53-54 and 70: if the upload failed, the filed upload status is changed to "error" and the file upload background process may retry uploading the file, i.e., an alternate save procedure is initiated – the method 300 may be repeated for any number of files).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Chu to retry uploading the content item to the content management system when the current upload attempt is determined to have failed as taught by Guthrie because doing so constitutes applying a known technique (retry uploading of a file that failed to upload successfully) to known devices and/or methods (a content management system) ready for improvement to yield predictable and desirable results (successful uploading of the content item to the content management system). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 25, the combination of Chu and Guthrie discloses all of the limitations of Claim 24.
Additionally, Guthrie discloses “wherein initiating the alternate save procedure comprises one of: prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device (Guthrie fig. 3 and paragraph 54: a file with an "error" status after an initial failed upload attempt may be resubmitted by a user for upload – prompting selection of retrying the request to upload the file);” and
 “if retrying the request to save the file in relation to the server is selected, retrying saving the file in relation to the server until one of a trigger event occurs and a maximum number of retries is reached (Guthrie fig. 3 and paragraphs 53-54: "In some embodiments, retrying may comprise periodically monitoring a connectivity status between a user device and a remote server to see if a connection has been or may be established." – the upload is retried when a connection with the remote server is established, i.e., when a trigger event occurs).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu to retry uploading the content item to the Guthrie for the reasons set forth in the rejection of Claim 12.
Under broadest reasonable interpretation, the claim limitation “wherein initiating the alternate save procedure comprises one of:” of Claim 25 requires only one of the alternatives “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” and “saving the file on a networked server separate from the local device, thereby providing a networked-saved file”. Additionally, the claim limitation “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device” of Claim 25 requires only one of the alternatives “retrying the request to save in relation to the server” and “making a new request to save the file in relation to a local device”. Further, the claim limitation “retrying saving the file in relation to the server until one of a trigger event occurs and a maximum number of retries is reached” of Claim 25 requires only one of the alternatives “a trigger event occurs” and “a maximum number of retries is reached”. Guthrie explicitly satisfies the limitations relating to the alternatives “prompting selection of one of retrying the request to save the file in relation to the server and making a new request to save the file in relation to a local device”, “retrying the request to save in relation to the server”, and “a trigger event occurs”, respectively, and therefore inherently satisfies the limitations directed towards the remaining alternatives, “saving the file on a networked server separate from the local device, thereby providing a networked-saved file”, “making a new request to save the file in relation to a local device” and “a maximum number of retries is reached”. See MPEP § 2143.03.

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 14.

Insofar as it recites similar claim elements, Claim 27 is rejected for substantially the same reasons presented above with respect to Claim 15.

Insofar as it recites similar claim elements, Claim 28 is rejected for substantially the same reasons presented above with respect to Claim 16.

Claims 17-22 and 29-31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chu and Guthrie in view of Lazier et al., Pat. No. US 9,792,179 B1, hereby “Lazier”.

Regarding Claim 17, the combination of Chu and Guthrie discloses all of the limitations of Claim 12.
However, while Guthrie discloses retrying uploading the content item to the remote server upon determining the file was not uploaded successfully (Guthrie fig. 3 and paragraphs 53-54), the combination of Chu and Guthrie does not explicitly disclose “wherein the processor is further configured initiate the alternate save procedure by saving the file to a plurality of locations.”
In the same field of endeavor, Lazier discloses an on-demand data storage service wherein copies of a file may be stored to a plurality of storage locations (Lazier fig. 2, column 3, lines 5-10 and column 8, lines 50-54: an on-demand data storage service stores a number of distinct copies of the data in multiple storage locations).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu, as modified by Guthrie, to save copies of the content item to multiple storage locations as taught by Lazier. One of ordinary skill in the art would have been motivated to combine saving copies of the content item to multiple storage locations to increase the reliability of the saved content item (Lazier column 3, lines 1-33).

Regarding Claim 18, the combination of Chu, Guthrie and Lazier discloses all of the limitations of Claim 17.
Additionally, Lazier discloses “wherein the plurality of locations comprise all locations that are local in relation to the local device (Lazier column 3, lines 28-33 and column 21, lines 48-53: the multiple storage locations may be local to client device 204).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu, as modified by Guthrie, to save copies of the content item to multiple storage locations as taught by Lazier for the reasons set forth in the rejection of Claim 17.

Regarding Claim 19, the combination of Chu, Guthrie and Lazier discloses all of the limitations of Claim 17.
Additionally, Lazier discloses “wherein at least one location of the plurality of locations is disposed on a networked server separate from the local device (Lazier column 3, lines 28-33 and column 21, lines 48-53: one or more of the storage locations may be remote from client device 204).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu, as modified by Guthrie, to save copies of the content item to multiple storage locations as taught by Lazier for the reasons set forth in the rejection of Claim 17.

Regarding Claim 20, the combination of Chu and Guthrie discloses all of the limitations of Claim 12.
However, while Guthrie discloses that uploading the file to the remote server may comprise saving the pending file to a staging location on the user device to await further processing and that retrying uploading to the remote server may comprise retrying uploading from the staging location (Guthrie fig. 4 and paragraphs 52 and 57-59), the combination of Chu and Guthrie does not explicitly disclose “saving the file on a networked server separate from the local device, thereby providing a networked-saved file;
updating the request in the pending actions queue to use the networked-saved file as a source file for saving in relation to the server; and
retrying saving the network-saved file to server until one of a trigger event occurs and a maximum number of retries is reached (emphasis added).”
In the same field of endeavor, Lazier discloses an on-demand data storage service wherein a file to be saved to the data storage service is first uploaded by the client device to a preliminary storage remote from the client device and then migrated from the preliminary storage to the data storage service (Lazier fig. 2, column 8, line 50 through column 9, line 30: data to be uploaded to data storage service 222 is uploaded from client device 204 to preliminary storage 218 and then migrated to from the preliminary storage to data volumes 228 of data storage service 222).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Chu, as modified by Guthrie, to upload content items to the content management system via a remote preliminary storage as taught by Lazier because doing so constitutes a simple substitution of one known element (a staging area located on a remote storage) for another (a staging area located on the client device) to obtain predictable and desirable results (uploading of the content item to the content management system). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 14.

Insofar as it recites similar claim elements, Claim 22 is rejected for substantially the same reasons presented above with respect to Claim 15.

Insofar as it recites similar claim elements, Claim 29 is rejected for substantially the same reasons presented above with respect to Claim 17.

Insofar as it recites similar claim elements, Claim 30 is rejected for substantially the same reasons presented above with respect to Claim 18.

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen, Pub. No. US 2002/01601890 A1, discloses a system and method for distributing content over a communications network wherein an intelligent content distributor will retry an update job, i.e., uploading website content to one or more web servers, a set number of times, i.e., a maximum number of retries, which may be configured by the user (paragraph 58 – “The intelligent content distributor 200 will retry each update job according to the number of user-selected retries for which each specific update job has been configured.”) and further wherein the retry is attempted a predetermined time after the failed attempt (paragraph 58 – “If a job fails or is only partially successful and is configured to be retried, the executor 230 sends the job back to the scheduler 220, which sends the job back to the executor's queue with a new date and time, set to five minutes after the first unsuccessful attempt.”);
Funayama, Pub. No. US 2014/0365430 A1, discloses an information processing apparatus that retries saving image data to a file management service up to three times when the file has not saved successfully (paragraphs 49-52 and 82-84: “The retry process is performed three times in this embodiment.”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449